Citation Nr: 1812831	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-38 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (claimed as herniated disc in back with neuropathy and disc degeneration).

2.  Entitlement to a compensable disability rating for lipodystrophy associated with HIV-related illness with parotid gland infection.

3.  Entitlement to an initial rating greater than 10 percent for lumbar strain.

4.  Entitlement to an increased rating greater than 40 percent for gastric ulcer.

5.  Entitlement to an increased rating greater than 60 percent for HIV-related illness with parotid gland infection.

6.  Entitlement to an increased rating greater than 70 percent for depressive reaction.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability or disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to March 1986 and from August 1987 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO), in Decatur, Georgia. 

In a July 2017 submission, the Veteran's attorney representative argued that the issue of entitlement to TDIU was before the Board.  In that regard, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  A September 2016 Mental Disorders Disability Benefits Questionnaire indicated that the Veteran was receiving Social Security Disability Insurance (SSDI) from the Social Security Administration (SSA) due to his disabilities.  The record does not clearly indicate what disabilities formed the basis for the SSA disability benefits.  Where there is actual notice to VA that the Veteran is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claims.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  As such, a remand is required to afford the RO/AMC the opportunity to seek these records.

With respect to the low back claim, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  The January 2013 VA contract examination report for the Veteran's low back failed to include any discussion or delineation of passive versus active range of motion or weight bearing and non-weight bearing testing.  As the Veteran is not in receipt of the maximum ratings available for limitation of motion of the thoracolumbar spine, the Board finds that the VA examination reports of record do not comply with Correia and that a new examination is warranted.

In addition, a March 2015 VA treatment record noted the Veteran's complaints of a 2-year history of lower back pain radiating into the right leg.  Prior VA treatment records document similar complaints.  The foregoing suggests a possible worsening of the Veteran's disability since his last examination.

As to the Veteran's TDIU claim, the Board notes that a VA Form 21-8940 is not of record.  A September 2016 employability review indicated that the Veteran was "currently employed as an Uber driver and that he is only working an average of fifteen hours a week and cannot work full-time due to pain and chronic fatigue."  A June 2017 private vocational assessment also noted the Veteran's continued employment as an Uber driver working less than 20 hours per week.  The Board recognizes that the Veteran submitted a statement from the Social Security Administration (SSA) documenting his annual earnings for the appellate time period through 2015; however, as noted above, the evidence demonstrates that in 2016 and 2017 the Veteran worked as an Uber driver.  As complete employment and income information is not of record, the Board concludes that a remand is required for additional development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the electronic claims file all VA treatment records from July 2016 to the present.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the electronic claims file.  If these records are unavailable, this should be noted and explained in the electronic claims file, with appropriate notice provided to the Veteran.

3.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the claim for entitlement to TDIU, and request that he supply the requisite information.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine disability.  The electronic claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, as well as in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

5.  After the above is complete and undertaking any additional development deemed necessary, readjudicate the claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




